Consent of Independent Registered Certified Public Accounting Firm We hereby consent to the incorporation by reference in this registration Statement on Form N-1A of our report dated December 18, 2015, relating to the financial statements and financial highlights which appears in the October 31, 2015 Annual Report to Shareholders of the Eagle Capital Appreciation Fund, Eagle Growth & Income Fund, Eagle International Stock Fund, Eagle Investment Grade Bond Fund, Eagle Mid Cap Growth Fund, Eagle Mid Cap Stock Fund, Eagle Small Cap Growth Fund, and Eagle Smaller Company Fund (the “Funds”), which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings “Financial Highlights” and “Independent Registered Certified Public Accounting Firm” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Tampa, Florida February 25, 2016
